United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2227
                        ___________________________

                                Maureen Johnson

                               Plaintiff - Appellant

                                        v.

                      Safeco Insurance Company of Illinois

                               Defendant - Appellee
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 23, 2020
                            Filed: December 18, 2020
                                 ____________
Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

SMITH, Chief Judge.

      Maureen Johnson sued Safeco Insurance Company of Illinois (“Safeco”) after
Safeco denied her underinsured motorist insurance (UIM) coverage. Safeco denied
coverage because Johnson had already received the maximum UIM coverage
available from another insurer. The district court1 granted summary judgment to

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
Safeco after concluding Safeco had satisfied its contractual obligation because
Johnson had already received the highest applicable limit of UIM coverage to which
she was entitled. We affirm.

                                    I. Background
       Johnson was severely injured in a vehicle collision in September 2016. At the
time of the accident, she was driving her then-employer’s 2005 Ford E150 Econoline
Van. The employer, TestAmerica Environmental Services, LLC, insured the van
through Travelers Insurance Company (“Travelers”). Among other coverages, the
Travelers auto policy provided $1,000,000 in UIM coverage. The other driver in the
collision, Alma Xiloj, had auto insurance coverage through Trader’s Insurance
Company (“Trader’s”). The Trader’s policy had a bodily injury liability limit of only
$25,000.

      Johnson and her husband had automobile insurance coverage for their
personal vehicles through Safeco. Safeco’s policy provided coverage for three
vehicles: a 2013 Ford F150, a 2005 Ford Focus, and a 2015 Ford Explorer. For each
insured vehicle, the policy provided coverage of $250,000 per person in UIM
coverage. None of these three vehicles were involved in the accident.

        The Safeco policy section titled “Additional Coverages,” states, in relevant
part:

        INSURING AGREEMENT

        A.    We will pay compensatory damages which an insured is legally
              entitled to recover from the owner or operator of an underinsured
              motor vehicle because of bodily injury:

              1.    Sustained by that insured; and
              2.    Caused by an accident.




                                         -2-
     The owner’s or operator’s liability for these damages must arise
     out of the ownership, maintenance or use of the underinsured
     motor vehicle.

     Any judgment for damages arising out of a suit brought without
     our written consent is not binding on us.

     We will pay under this coverage only if 1. or 2. below applies:

     1.    The limits of liability under any applicable bodily injury
           liability bonds or policies have been exhausted by
           payment of judgments or settlements . . . .

                            .      .      .

LIMIT OF LIABILITY

A.   The limit of liability shown in the Declarations for “each person”
     for Underinsured Motorists Coverage is our maximum limit of
     liability for all damages, including damages for care, loss of
     services or death (including loss of consortium and wrongful
     death), arising out of bodily Injury sustained by any one person
     in any one accident.

     Subject to this limit for “each person”, the limit of liability shown
     in the Declarations for “each accident” for Underinsured
     Motorists Coverage is our maximum limit of liability for all
     damages for bodily injury resulting from any one accident.

     This is the most we will pay regardless of the number of:

     1.    Insureds;

     2.     Claims made;

     3.    Vehicles or premiums shown in the Declarations; or

     4.    Vehicles involved in the accident.

                            .      .      .


                                  -3-
OTHER INSURANCE

If there is other applicable insurance available under one or more
policies or provisions of coverage:

     1.    Any recovery for damages under all such policies or
           provisions of underinsured motorist coverage may equal
           but not exceed the highest applicable limit for any one
           vehicle under any insurance providing underinsured
           motorist coverage on either a primary or excess basis.

     2.    Any underinsurance motorist coverage we provide with
           respect to a vehicle you do not own shall be excess over
           any collectible underinsured motorist insurance providing
           coverage on a primary basis. However, the maximum limit
           of our liability shall not exceed the highest limit applicable
           to any one auto.

     3.    If the underinsured motorist coverage under this policy is
           provided:

           a.    On a primary basis, we will pay only our share of
                 the loss that must be paid under insurance providing
                 underinsured motorist coverage on a primary basis.
                 Our share is the proportion that our underinsured
                 motorist limit of liability bears to the total of all
                 applicable underinsured motorist limits of liability
                 for coverage provided on a primary basis.

           b.    On an excess basis, we will pay only our share of
                 the loss that must be paid under underinsured
                 motorists insurance providing coverage on an
                 excess basis. Our share is the proportion that our
                 limit of liability for underinsured motorists
                 coverage bears to the total of all applicable limits of
                 liability for underinsured motorist coverage
                 provided on an excess basis.




                                 -4-
Compl., Ex. A at 39–41, Johnson v. Safeco Ins. Co. of Ill., No. 4:18-cv-000645-
ODS (W.D. Mo. 2019), ECF No. 1-1 (emphasis omitted).

       Johnson sued Xiloj and entered a covenant not to execute in May 2018. Safeco
and Travelers both consented to Johnson accepting $25,000 from Xiloj. It is
undisputed that Travelers, the insurer for the vehicle Johnson was driving at the time
of the accident, served as Johnson’s primary UIM coverage.2 After a bench trial, the
state court entered a judgment of $5,000,000 against Xiloj. Trader’s paid Johnson
$25,000, the applicable limit under Xiloj’s policy.

       Johnson then contacted Safeco and Travelers, asking for $1,000,000 from
each company. Travelers sent Johnson $1,000,000. Safeco, however, declined to
pay. It determined that its UIM coverage applied to Johnson only on an excess basis.
Safeco noted that Travelers provided primary coverage. Consequently, Johnson had
already received the highest applicable limit of UIM coverage from Travelers and
was not entitled to more from Safeco. Johnson sued in federal court to determine
Safeco’s obligations under the policy. Both parties moved for summary judgment.
Johnson argued that she was entitled to at least $250,000 from Safeco and, further,
that she should be able to recover the limits for each of the three vehicles covered
under Safeco’s policy for a total of $750,000.3 Safeco argued that its policy

      2
        Prior to entering the covenant not to execute with Xiloj, Johnson’s attorney
contacted Safeco’s attorney asking Safeco to consent to her accepting $25,000 from
Xiloj. Johnson’s attorney wrote: “I presume you have no issues with this—since
Traveler’s [sic] is holding the primary policy.” Pl.’s Suggestions Supp. Mot. Summ.
J., Ex. I at 2, Johnson v. Safeco Ins. Co. of Ill., No. 4:18-cv-00645-ODS (W.D. Mo.
2019), ECF No. 27-9. Safeco’s attorney consented and specified: “As you mention,
you would want to secure Travelers’ consent as well as they are handling the UIM
claim for Mrs. Johnson under their primary policy.” Id. at 1.
      3
        On appeal, Johnson withdrew her claim that she was entitled to stack the
coverage of each vehicle because our recent decision in Strain v. Safeco Insurance
Co. of Illinois, 776 F. App’x 382 (8th Cir. 2019) (per curiam), settled the issue. Strain
held that Safeco’s policy unambiguously prohibited stacking of coverage from
multiple UIM policies from the same insurer. Id. at 383.

                                          -5-
precluded Johnson from receiving more than the highest applicable limit of UIM
coverage—an amount she had already recovered from Travelers.

       The district court granted summary judgment to Safeco. It concluded that
Safeco’s policy unambiguously precluded Johnson from recovering more than the
maximum limit of UIM coverage from either Safeco or Travelers.4 It determined
that Johnson could receive no more than $1,000,000 in total UIM coverage because
that was the “highest applicable limit.” As a result, Safeco owed her no additional
funds in excess of that amount because she had already recovered the maximum
limit of UIM coverage from Travelers. The district court also explained that this did
not render Johnson’s UIM coverage from Safeco illusory because it would have
provided coverage had Travelers not already provided Johnson with the highest
applicable limit of UIM coverage.

                                  II. Discussion
       Johnson appeals, arguing that the district court erred in granting summary
judgment to Safeco because its policy contains an impermissible set-off of coverage
and is ambiguous.

       “We review both the district court’s grant of summary judgment and its
interpretation of the insurance policies de novo.” Gohagan v. Cincinnati Ins. Co.,
809 F.3d 1012, 1015 (8th Cir. 2016). Summary judgment is appropriate only when
there is no genuine issue of material fact and the moving party is entitled to judgment
as a matter of law. Id. We view the record most favorably to the nonmoving party
and draw all reasonable inferences in that party’s favor. Daughhetee v. State Farm
Mut. Auto. Ins. Co., 743 F.3d 1128, 1131 (8th Cir. 2014). Interpretation of an
insurance policy is a matter of state law, and we review the district court’s
interpretation of state law de novo. Id. The parties agree that Missouri law applies.



      4
       The district court did not substantively address this second issue of “intra-
policy stacking” because its holding on the first issue was dispositive.

                                         -6-
                         A. “Set-off” versus “Stacking”
       We begin by addressing Johnson’s argument that this case involves a “set-
off” of coverage as opposed to “stacking.”

      “Stacking” refers to an insured’s ability to obtain multiple insurance
      coverage benefits for an injury either from more than one policy, as
      where the insured has two or more separate vehicles under separate
      policies, or from multiple coverages provided for within a single policy,
      as when an insured has one policy which covers more than one vehicle.

Id. (quoting Niswonger v. Farm Bureau Town & Country Ins. Co. of Mo., 992
S.W.2d 308, 313 (Mo. Ct. App. 1999)). A “set-off,” on the other hand, generally
occurs when an insurance company reduces the amount it owes by another amount—
usually the amount owed by the tortfeasor. See Owners Ins. Co. v. Craig, 514 S.W.3d
614, 616 (Mo. 2017) (en banc); see also 12 Steven Plitt et al., Couch on Insurance
§ 169:10 (3d ed. 2020). Missouri courts particularly scrutinize set-offs if the effect
of the provision is to offer coverage at one point and then take it away or reduce it
elsewhere in the policy. Nationwide Ins. Co. of Am. v. Thomas, 487 S.W.3d 9, 12–
13 (Mo. Ct. App. 2016).

       Johnson claims that Safeco’s policy creates a set-off by reducing its UIM
coverage by the amount she received from Travelers. We disagree. Safeco did not
reduce the amount it owed Johnson by the amount she received from Travelers or
from Xiloj. Rather, the Safeco policy states that where multiple UIM policies apply,
as in Johnson’s case, recovery “may equal but not exceed the highest applicable limit
for any one vehicle under any insurance providing underinsured motorist coverage
on either a primary or excess basis.” Compl., Ex. A at 41. This means that excess
coverage (here, from Safeco) can combine with primary coverage (here, from
Travelers) to amount to the highest limit for any one vehicle.

       Johnson seeks to recover the highest applicable limits of two different
policies. In other words, she seeks to stack the Travelers UIM coverage ($1,000,000)
and the Safeco UIM coverage ($250,000), for a total of $1,250,000. Therefore, we


                                         -7-
conclude that this case does not involve a set-off within a policy but stacking of
separate policies.

                       B. Safeco’s Policy Precludes Stacking
        Next, we address Johnson’s argument that Safeco’s policy contains an
ambiguity in describing its UIM coverage when coverage from another insurer also
applies. Missouri courts apply general rules of contract interpretation when
interpreting an insurance policy. Todd v. Mo. United Sch. Ins. Council, 223 S.W.3d
156, 160 (Mo. 2007) (en banc). “The exercise of interpreting an insurance policy
requires that we ascertain the intention of the parties and give effect to that intention.
The intention of the parties is presumptively expressed by the plain and ordinary
meaning of the policy’s provisions . . . .” Gohagan, 809 F.3d at 1015 (cleaned up).
If the language of a policy is clear and unambiguous, we must enforce it as written.
Seaton v. Shelter Mut. Ins. Co., 574 S.W.3d 245, 247 (Mo. 2019) (en banc). If a
policy is ambiguous, we must interpret the policy in favor of the insured. Todd, 223
S.W.3d at 160.

       The “key” question, therefore, is whether the contract language is ambiguous.
Gohagan, 809 F.3d at 1015. “An ambiguity exists when there is duplicity,
indistinctness, or uncertainty in the meaning of the language in the policy.” Seaton,
574 S.W.3d at 247 (quoting Taylor v. Bar Plan Mut. Ins. Co., 457 S.W.3d 340, 344
(Mo. 2015) (en banc)). “Language is ambiguous if it is reasonably open to different
constructions.” Burns v. Smith, 303 S.W.3d 505, 509 (Mo. 2010) (en banc) (quoting
Seeck v. Geico Gen. Ins. Co., 212 S.W.3d 129, 132 (Mo. 2007) (en banc)). “Because
Missouri does not require UIM coverage, ‘the existence of the coverage and its
ability to be stacked are determined by the contract entered between the insured and
the insurer.’” Daughhetee, 743 F.3d at 1131 (quoting Rodriguez v. Gen. Accident
Ins. Co. of Am., 808 S.W.2d 379, 383 (Mo. 1991) (en banc)). “[I]f the policy
language is unambiguous in disallowing stacking, the anti-stacking provisions are
enforceable. If, however, policy language is ambiguous as to stacking, it must be
construed against the insurer, and stacking will be allowed.” Ritchie v. Allied Prop.
& Cas. Ins. Co., 307 S.W.3d 132, 135 (Mo. 2009) (en banc) (cleaned up).


                                           -8-
       The “Other Insurance” provision of Safeco’s policy describes when Safeco’s
UIM applies and how much it will pay when “other applicable insurance” also
applies. Under the plain language of paragraph 1, the total UIM coverage Johnson
receives from any UIM coverage cannot “exceed the highest applicable limit for any
one vehicle under any insurance providing underinsured motorist coverage on either
a primary or excess basis.” Compl., Ex. A at 41. The limit of liability under
Travelers’s coverage was $1,000,000, and the limit of liability under Safeco’s
coverage was $250,000. Therefore, Johnson’s “highest applicable limit” of UIM
coverage was $1,000,000. Johnson received this amount from Travelers. Under
paragraph 2, because Johnson was driving a vehicle she did not own at the time of
the accident, Safeco’s policy applied as “excess over any collectible underinsured
motorist insurance providing coverage on a primary basis.” Id. If Travelers, which
applied on a primary basis, had paid Johnson less than $1,000,000, Safeco would
have paid the difference, up to Safeco’s $250,000 applicable limit. But because
Travelers already paid Johnson the highest applicable limit, $1,000,000, there was
no remaining responsibility for Safeco to pay on an excess basis. We agree with the
district court that this provision precludes Johnson from recovering both the highest
limit from Safeco and the highest limit from Travelers.

       Johnson argues that the Safeco policy is ambiguous because its language is
susceptible to different interpretations. We address each of her proposed
interpretations in turn. First, Johnson urges us to read the “Other Insurance”
provision as applying only to multiple policies issued by Safeco, not Safeco and
another insurer. She focuses on the phrase “one or more policies” in that provision
and attempts to draw a parallel to another provision titled “Two or More Autos
Insured; Two or More Auto Policies” in the “General Provisions” section of the
policy. The relevant portion of that provision states, “If this policy insures two or
more autos or if any other auto insurance policy issued to you by us applies to the
same accident, the maximum limit of our liability shall not exceed the highest limit
applicable to any one auto.” Compl., Ex. A at 38. Johnson contends that because the
“Two or More Autos Insured; Two or More Auto Policies” provision describes


                                         -9-
multiple policies issued “to you by us”—i.e., to you by Safeco—the “one or more
policies” language in “Other Insurance” must as well. She essentially argues that the
phrase “one or more policies” is so similar to “two or more auto policies” that the
average insured would assume that they both refer to policies issued by Safeco only.

      We decline to adopt this interpretation. “A contract or provision . . . is not
ambiguous merely because the parties disagree over its meaning.” Gohagan, 809
F.3d at 1016 (alteration in original) (quoting Atlas Reserve Temps., Inc. v. Vanliner
Ins. Co., 51 S.W.3d 83, 87 (Mo. Ct. App. 2001)). Johnson must articulate a
“plausible alternative reading.” Estate of Hughes v. State Farm Mut. Auto Ins. Co.,
485 S.W.3d 357, 362 (Mo. Ct. App. 2016). The “Two or More Autos Insured; Two
or More Auto Policies” provision in the “General Provisions” unequivocally
describes another policy “issued to you by us.” Compl., Ex. A at 38. The “Other
Insurance” section, on the other hand, contains no such language. It also does not
contain any other language that would limit its application to policies issued by
Safeco. A plain reading compels the conclusion that the phrase “other applicable
[UIM] insurance available under one or more policies” in “Other Insurance”
encompasses any other UIM insurance, whether from Safeco or another insurer.
Compl., Ex. A at 41.

        Johnson contends that this interpretation creates an inconsistency between the
“Other Insurance” and “General Provisions.” We disagree. Our decision in Gohagan
is instructive. There, our circuit addressed similar language and concluded similarly.
The insurance policies at issue in Gohagan contained a provision titled “Two or
More Policies Issued by Us” and a separate “Other Insurance” section addressing
the insurer’s obligation if another insurance policy applied on a primary basis.
Gohagan, 809 F.3d at 1017. The panel concluded that “the ‘Other Insurance’
provisions apply when policies covering the same injury are issued by [the defendant
insurer] and another insurance company, not when two policies are issued by [the
defendant insurer]” and that “the ‘Two or More Policies Issued by Us’ provisions
apply when policies covering the same injury are issued by [the defendant insurer]
alone.” Id. Further, we explained that interpreting these provisions otherwise “would


                                        -10-
render the ‘Two or More Policies Issued by Us’ provisions meaningless, an outcome
courts seek to avoid when interpreting contracts.” Id. Here, too, Johnson’s
interpretation would render the “Two or More Autos Insured; Two or More Auto
Policies” provision meaningless.

        Second, Johnson urges us to interpret the “Other Insurance” provision as
providing the highest applicable limit for primary coverage plus the highest
applicable limit for excess coverage. She argues that paragraph 1 suggests to a
reasonable insured that they should analyze primary and excess coverage separately,
first assessing the highest applicable limit for primary coverage and then doing the
same for excess coverage. Under this interpretation, Johnson would recover
$1,000,000 (the highest applicable limit from Travelers) in primary coverage, plus
$250,000 (the highest applicable limit from Safeco) in excess coverage.5

     This second argument by Johnson also runs contrary to our decision in
Gohagan. There, the provision labeled “Two or More Policies Issued by Us” stated:

      If this policy and any other policy issued to you by us or any company
      affiliated with us apply to the same “occurrence” or “personal and
      advertising injury” offense, the aggregate maximum limit of insurance
      5
       Johnson argues that stacking is inherent to “excess coverage” clauses and that
this undercuts Safeco’s entire argument. She directs us to the treatise Couch on
Insurance, which explains that “excess policies have an element of ‘stacking’
inherent in their very nature and is usually articulated in terms of the primary and
excess coverages theoretically amounting to a single coordinated coverage or
policy.” 12 Couch on Insurance § 169:8 (emphasis added). But Johnson leaves out
the emphasized portion, which undercuts her own claim by demonstrating how
primary and excess coverages operate together: rather than separately providing the
insured with the full limit of liability under each policy, they “amount[] to a single
coordinated coverage or policy.” Id. Here, the Travelers and Safeco policies work
together to establish Johnson’s highest applicable UIM policy. Safeco did not
supplement Travelers’s contribution in this case because Travelers already paid
Johnson the full $1,000,000. Although this may have “an element of ‘stacking’
inherent in [its] very nature,” see id., this is not the type of stacking that Johnson
seeks. She seeks to place the maximum of one policy onto the maximum of another.

                                        -11-
       under all the policies shall not exceed the highest applicable limit of
       insurance under any one policy.

809 F.3d at 1016 (second emphasis added). This court held that, “viewed in [its]
entirety,” this provision was “unambiguous”: “the aggregate maximum limit of
insurance under both policies combined may not exceed the each-occurrence limit
under either policy.” Id. at 1016–17. Similarly, in Taylor v. State Farm Mutual
Automobile Insurance Co., the Missouri Court of Appeals held that a provision
stating “the total limits of liability under all such policies shall not exceed that of the
policy with the highest limit of liability” unambiguously precluded stacking. 368
S.W.3d 174, 179, 181 (Mo. Ct. App. 2012) (“[W]e fail to see how an average
insurance consumer would read this language to provide for coverage up to the
policy limits from both policies for the damages in this case.”). Although Safeco’s
policy is not identical to the language in Gohagan and Taylor, the same reasoning
applies. Under Safeco’s “Other Insurance” provision, paragraph 1 provides that “any
recovery” under all applicable policies “may equal but not exceed the highest
applicable limit for any one vehicle under any insurance providing underinsured
motorist coverage on either a primary or excess basis.” Compl., Ex. A at 41. This
means that any recovery from Safeco’s and Travelers’s policies combined may not
exceed the highest applicable limit from one policy—whichever one is higher
between the two.

      Johnson’s interpretation is also untenable because it would render the “Other
Insurance” provision meaningless. If an insured could always recover the highest
applicable limit from both the primary and excess policies, there would be no need
for an entire provision distinguishing between the two. We seek to avoid such an
outcome. See Gohagan, 809 F.3d at 1017; see also Kyte v. Am. Family Mut. Ins. Co.,
92 S.W.3d 295, 299 (Mo. Ct. App. 2002) (explaining that “[p]roper interpretation
requires that we seek to harmonize all provisions of the policy to avoid leaving some
provisions without function or sense” and rejecting an interpretation that would
“render[] the endorsement’s set-off provision meaningless”).




                                           -12-
       Consistent with her interpretation, Johnson would have us read the words
“excess over” in paragraph 2 of “Other Insurance” to mean “on-top-of.” Courts have
found that “excess coverage” clauses can cause ambiguity when they could be
interpreted by an insured to mean that the different UIM policies are “excess to the
other, and, therefore, may be stacked.” Ritchie, 307 S.W.3d at 138; Manner v.
Schiermeier, 393 S.W.3d 58, 65 (Mo. 2013) (en banc) (quoting Ritchie, 307 S.W.3d
at 138); see also Jordan v. Safeco Ins. Co. of Ill., 741 F.3d 882, 886–87 (8th Cir.
2014) (applying Ritchie’s holding and concluding that “excess over” language
appeared to permit stacking). In Ritchie and Manner, for example, the Missouri
Supreme Court concluded that the “excess coverage” language could be read by the
average policyholder as providing an exception to any prior anti-stacking provision
for the situation in which the injured person was driving a vehicle they did not own.
Ritchie, 307 S.W.3d at 139; Manner, 393 S.W.3d at 65.6 Here, however, an
additional sentence follows the “excess over” language: “However, the maximum
limit of our liability shall not exceed the highest limit applicable to any one auto.”
Compl., Ex. A at 41. We do not interpret policy provisions in isolation. Ritchie, 307
S.W.3d at 135. Read in its entirety, paragraph 2 reflects the anti-stacking language
in paragraph 1. It provides reinforcement for it rather than an exception to it.

      Evaluating the “Other Insurance” provision as a whole and viewing it in
context with the rest of Safeco’s policy, we conclude that the “Other Insurance”
provision does not permit Johnson to combine her primary and excess UIM coverage
such that she would recover more than the highest applicable one-vehicle limit—
$1,000,000 in her case. We read the provision as unambiguously limiting the total
of Johnson’s UIM coverage—from Safeco and Travelers combined—to the highest
applicable limit.


      6
        In Ritchie, the provision at issue stated, “Any coverage we provide with
respect to a vehicle you do not own shall be excess over any other collectible
underinsured motorist coverage.” 307 S.W.3d at 137 (emphasis omitted). In Manner,
the provision at issue stated, “But, any insurance provided under this endorsement
for an insured person while occupying a vehicle you do not own is excess over any
other similar insurance.” 393 S.W.3d at 65 (emphasis omitted).

                                        -13-
                       C. Safeco’s Coverage is Not Illusory
      Johnson contends that if the policy does prohibit her from recovering from
both Safeco and Travelers in this instance, it does so in a confusing and misleading
way. She argues that Safeco essentially grants coverage and then attempts to take it
away in “Other Insurance” because the rest of the policy does not mention any limits
to Safeco’s UIM coverage. “[W]here one section of an insurance policy promises
coverage and another takes it away, the contract is ambiguous.” Craig, 514 S.W.3d
at 617 (quoting Ritchie, 307 S.W.3d at 140–41). An ambiguity exists if two
provisions in the policy cannot both be true. Id.; see also Worley v. Cornerstone
Nat’l Ins. Co., 558 S.W.3d 536, 541 (Mo. Ct. App. 2018). However, a broad
provision for coverage followed by subsequent narrowing language does not create
an ambiguity. Todd, 223 S.W.3d at 162–63.

       Johnson is correct that the policy declarations, “Limit of Liability” provision,
and “Exclusions” provision do not mention the limit found in “Other Insurance.”
This does not create illusory coverage, however, because Safeco’s policy never
promises the maximum coverage limit in the first place. The Declaration Pages list
the UIM coverage limit of $250,000 per vehicle. But “[t]he declarations state the
policy’s essential terms in an abbreviated form, and when the policy is read as a
whole, it is clear that a reader must look elsewhere to determine the scope of
coverage.” Midwestern Indem. Co. v. Brooks, 779 F.3d 540, 546 (8th Cir. 2015)
(quoting Floyd-Tunnell v. Shelter Mut. Ins. Co., 439 S.W.3d 215, 221 (Mo. 2014)
(en banc)). “[D]eclarations are ‘introductory only and subject to refinement and
definition in the body of the policy.’” Craig, 514 S.W.3d at 617 (quoting Peters v.
Farmers Ins. Co., 726 S.W.2d 749, 751 (Mo. 1987) (en banc)). They do not grant
coverage. Id. Therefore, the Declaration Pages in Safeco’s policy are subject to
further refinement and do not conflict with later provisions explaining when Safeco
will—or will not—pay the maximum limit.

     Similarly, the “Limit of Liability” provision unambiguously states that the
amount listed in the Declaration Pages is the maximum amount it will pay:



                                         -14-
      The limit of liability shown in the Declarations for “each person” for
      [UIM] Coverage is our maximum limit of liability for all damages . . . .

      Subject to this limit for “each person”, the limit of liability shown in
      the Declarations for “each accident” for [UIM] Coverage is our
      maximum limit of liability for all damages . . . .

Compl., Ex. A at 40. Missouri courts have held that Limit of Liability provisions in
an insurance policy cannot be construed as setting an exact or a minimum amount
the insurer will pay. State Farm Mut. Auto. Ins. Co. v. Sommers, 954 S.W.2d 18, 20
(Mo. Ct. App. 1997) (“Limit of Liability language clearly sets a maximum amount
which may be paid, while the Other Underinsured language clearly sets forth the
criteria for underinsured motorist coverage. Thus, Limit of Liability, specifying the
most the company will pay, and Other Underinsured specifying criteria for
underinsured motorist payment are not duplicitous, uncertain or indistinct.”);
Graham v. State Farm Mut. Auto. Ins. Co., 376 S.W.3d 32, 37 (Mo. Ct. App. 2012)
(same). Accordingly, Safeco’s “Limit of Liability” provision is not inconsistent with
the “Other Insurance” provision because the former sets a maximum limit on how
much Safeco will pay and the latter specifies criteria for UIM coverage.

      The absence of language in the “Exclusions” section discussing how much
Safeco will pay when other UIM coverage applies also does not make the policy
ambiguous. The “Exclusions” section covers situations in which Safeco will never
provide UIM coverage. The “Other Insurance” section, on the other hand, does not
provide an “exclusion” to coverage, but rather an explanation for how the Safeco
policy works when other UIM coverage applies.

       Johnson cites several cases holding that a set-off must be clearly
communicated in the Declaration Pages or Limit of Liability provisions. These cases
are distinguishable because they involve policies containing “(1) express language
indicating the insurer will indeed pay up to the declarations’ listed limit amount; and
(2) set-off provisions ensuring the insurer will never be obligated to pay such
amount.” Craig, 514 S.W.3d at 617. In those cases, the “ambiguity arises from the


                                         -15-
fact that both statements cannot be true; either the insurer will sometimes pay up to
the declarations listed limit, or the amount it will pay always will be limited by the
amount paid by the underinsured motorist.” Id.; see also Manner, 393 S.W.3d at 66
(“Insurers’ construction of the policy would permit the policy to promise to pay the
full limits of liability and yet these limits never would be paid as the amount of
liability promised always would be reduced by the recovery from the other driver.”).
Safeco’s policy does not contain two provisions that could not both be true because
Safeco neither promises to pay the full amount of liability nor always reduces
coverage such that Safeco will never be obligated to pay the full UIM coverage.

       Johnson’s coverage from Safeco is not illusory. It is undisputed that Safeco,
providing excess coverage in this case, would pay Johnson if her primary coverage
from Travelers was less than the highest applicable limit for all UIM coverage. The
district court provided an example of this using slightly modified facts:

      [I]f the Travelers’ policy provided UIM coverage limited to $50,000
      (instead of $1,000,000), no other collective UIM insurance were
      applicable, and Travelers paid Plaintiff $50,000, Defendant would pay
      UIM benefits to Plaintiff. However, pursuant to the policy, Plaintiff’s
      recovery would be limited to the “highest applicable limit” provided by
      either (Travelers’ or Defendant’s) policy. In this hypothetical, the
      highest applicable limit for UIM insurance would be $250,000, as set
      forth in Defendant’s policy. Once Travelers paid its UIM liability limits
      to Plaintiff, Defendant would then be obligated to pay Plaintiff
      $200,000 in UIM insurance. Thus, Plaintiff would receive the benefit
      for which her husband contracted—i.e., a total of $250,000 in UIM
      insurance.

Johnson v. Safeco Ins. Co. of Ill., 390 F. Supp. 3d 988, 994 (W.D. Mo. 2019).
Moreover, as Safeco argues, Johnson could receive the full $250,000 if she did not
have other UIM coverage. And if Safeco’s coverage applied on a primary basis, she
could receive the full amount if its limit of $250,000 was the highest applicable limit
or if the other excess UIM coverage had a limit greater than $250,000. Accordingly,
Safeco’s anti-stacking provision does not preclude Safeco’s excess coverage from


                                         -16-
ever applying—it simply prevents Johnson from stacking coverage from different
policies when she has already received the highest applicable limit of UIM coverage.

                                  III. Conclusion
      For the foregoing reasons, we affirm the district court’s decision.
                      ______________________________




                                        -17-